Citation Nr: 1604982	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected Type II diabetes mellitus with erectile dysfunction, to include the associated weight gain and medications, and secondary to the service-connected posttraumatic stress disorder (PTSD), to include the associated medications. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus and service-connected PTSD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In July 2011, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for head injury residuals.  However, a subsequent June 2015 rating decision granted that claim (i.e., service connection for migraine headaches).  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for sleep apnea, to include as secondary to the service-connected Type II diabetes mellitus with erectile dysfunction, to include the associated weight gain and medications, and secondary to the service-connected PTSD, to include the associated medications, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected Type II diabetes mellitus and PTSD.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus and service-connected PTSD, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  
I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2008, October 2008, March 2009, and April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The October 2008, March 2009, and April 2009 letters gave the Veteran information regarding the requirements for establishing secondary service connection.  The October 2008, March 2009, and April 2009 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Some of his STRs, his personnel records, and his post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the AOJ.  Some copies of the STRs are in the claims file, but not all.  Specifically, STRs from the Madigan Army Hospital could not be located.  A formal finding that a complete copy of the STRs was unavailable was issued by the AOJ in January 2010, and the Veteran was informed of this unavailability in a letter dated in September 2009 and in a Report of Contact in January 2010.  In response, the Veteran did not submit any copies of his STRs.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations and medical opinions in December 2008 and October 2014, the results of which have been included in the claims file for review.  A VA addendum medical opinion was also obtained in May 2015.  The VA examinations and medical opinions involved reviews of the claims file and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AOJ to provide the Veteran a duty-to-assist notice letter, which asked the Veteran for the names and addresses of his treatment providers.  The Veteran was sent this letter in October 2014, and he did not respond.  However, the AOJ did obtain updated copies of the Veteran's VA Medical Center (VAMC) treatment records and associated these with the Veteran's claims file.  The remand also included scheduling the Veteran for another VA examination and medical opinion, which were provided in October 2014.  A VA addendum medical opinion was also obtained in May 2015.  Finally, the remand included readjudicating the claim, which was accomplished in the June 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus and the service-connected PTSD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease, such as hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in October 2014, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the AOJ.  A formal finding that a complete copy of the STRs was unavailable was issued by the AOJ, and the Veteran was informed of this unavailability.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington, 19 Vet. App. at 362; O'Hare, 1. Vet. App. at 367.  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind.  

Here, the Veteran does not assert and the evidence does not suggest that his hypertension began during his active military service.  The available STRs are silent for documentation of the disorder or its associated symptoms.  The records reveal no complaints or treatment related to the Veteran's hypertension.  The Veteran's active military service ended in October 1973.  

The first post-service relevant complaint of hypertension was in a October 2008 private treatment record, which documented that the Veteran had hypertension.  Again, the Veteran's active duty ended in October 1973.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in October 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran did not have hypertension during his military service.  His entrance and exit examinations were reviewed by the examiner.  His blood pressure was 126/70 and his weight was 171 pounds at his October 1970 entrance examination.  His blood pressure was 128/76 and his weight was 190 pounds at his exit examination in September 1973.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, direct service connection for hypertension is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from October 2008, thirty-five years after the Veteran's military separation in October 1973.  The STRs do not document any treatment for hypertension.  When the Veteran was first treated post-service in October 2008, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular-renal disease, such as hypertension.  As stated above, the earliest post-service medical treatment records are dated from October 2008, and the Veteran was separated from the active duty in October 1973.  No manifestations of hypertension were evident within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

As the evidence is not in equipoise, direct service connection for hypertension is not warranted.  

The Veteran also seeks service connection for hypertension, as secondary to his already service-connected Type II diabetes mellitus and service-connected PTSD.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, as described above, a current diagnosis has been established.  

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for Type II diabetes mellitus and PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was afforded a VA examination for his Type II diabetes mellitus in December 2008.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's hypertension was less likely than not caused by his service-connected Type II diabetes mellitus.  The examiner reasoned that the Veteran's hypertension developed several years prior to his Type II diabetes mellitus diagnosis.  The Veteran could not remember if his hypertension preceded his myocardial infarction (MI) in 1999, but the examiner found that it was likely that it did.  The examiner added that a lengthy pre-diabetic period has been shown to cause hypertension that can develop even prior to the Type II diabetes mellitus diagnosis.  The examiner also noted that the Veteran had a prior coronary artery disease history.

The Veteran was provided another VA examination in October 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's current hypertension was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD and Type II diabetes mellitus.  In a May 2015 VA addendum opinion, the October 2014 examiner stated that this opinion was a "typo," and she meant to say "less likely than not."  As support for her October 2014 negative nexus opinion, the examiner reasoned that at the 2008 VA examination for diabetes, the Veteran was diagnosed with hypertension in approximately 2003-2004.  The examiner stated that this was at least three years prior to the Veteran's diagnosis of Type II diabetes mellitus.  The examiner also noted that the Veteran had a prior history of a MI in 1999, and thus it was likely that his hypertension developed prior to 2003-2004.  In response to the question of whether the Veteran's hypertension was aggravated by his service-connected Type II diabetes mellitus and PTSD, the examiner determined that there was no evidence in the treatment records of any aggravation of the Veteran's hypertension.  The examiner stated that the Veteran's hypertension was well-controlled on current medications.

A VA addendum medical opinion was provided by the October 2014 VA examiner in May 2015.  Following  a physical examination of the Veteran and a review of the claims file, the examiner concluded that the Veteran's current hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected Type II diabetes mellitus.  The examiner reasoned that per the 2008 VA examination for diabetes, the Veteran was diagnosed with hypertension in approximately 2003-2004.  The examiner stated that this was at least three years prior to the Veteran's diagnosis of Type II diabetes mellitus.  The examiner added that a review of the Veteran's treatment records since his diagnosis of Type II diabetes mellitus in 2008 show that his hypertension has been well-controlled on his current medications, and documents no evidence of an aggravation of his hypertension by his service-connected Type II diabetes mellitus.  

The May 2015 VA examiner also determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner reasoned that, while there were several studies that showed an association between PTSD and hypertension (the examiner included these citations in the examination report), there were no studies that clearly demonstrated a causal relationship between PTSD and sustained hypertension, while accounting for common confounding variables in the population, such as an increased rate of alcohol consumption, smoking, and obesity.  Smoking and obesity have each been linked to increased cardiovascular morbidity and mortality, and alcohol has been associated with increased blood pressure and heart rates.  The examiner noted that the Veteran did not smoke or drink, but he was obese.  The examiner pointed out that the Veteran's body mass index was 35.36 at his most recent weight check at the VAMC in January 2015.  The examiner added that a review of the Veteran's treatment records showed that his hypertension was well-controlled on his current medications, and did not document any evidence of an aggravation of the hypertension by the service-connected PTSD.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The May 2015 VA examiner also provided an alternative theory to address the etiology of the current hypertension - namely, obesity.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection for hypertension on a secondary basis is not warranted.

In reaching these decisions, the Board has considered the Veteran's arguments in support of his claim.  The Board has also considered the Web article submitted by the Veteran, which describes the physical effects on the body that PTSD can cause.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (whether the Veteran's current hypertension was incurred during his active military service, or was caused or aggravated by his service-connected disabilities) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such opinions.  The only medical opinions of record addressing the claimed relationships are negative.  No competent medical opinions linking his hypertension to his active military service or his service-connected disabilities have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately provided negative nexus opinions.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for hypertension.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus and service-connected PTSD, is not warranted.


ORDER

The claim of entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus and service-connected PTSD, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining sleep apnea claim can be properly adjudicated.   

In a November 2008 statement, the Veteran argued that his current sleep apnea is due to his weight gain from his service-connected Type II diabetes mellitus.  On his July 2011 Substantive Appeal, the Veteran stated that his current sleep apnea was due to his service-connected Type II diabetes mellitus, PTSD, and erectile dysfunction, to include the medications taken for these service-connected disabilities.  38 C.F.R. § 3.310.  The Veteran did not make these same assertions regarding his hypertension, addressed above.  The Veteran was diagnosed with sleep apnea at the October 2014 VA examination.  The Veteran was afforded VA medical opinions in October 2014 and May 2015, but neither opinion addressed the Veteran's alleged weight gain, medications, or the service-connected erectile dysfunction in relation to the current sleep apnea.  Id.  Accordingly, the Board finds that another VA medical opinion addressing the etiology of the current sleep apnea is needed before a decision on the merits may be reached.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the October 2014 VA examiner for an addendum medical opinion regarding the etiology of the currently diagnosed sleep apnea.  If the examiner deems it necessary, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the sleep apnea.  The claims file must be provided to the examiner for review.  

Following a review of the claims folder, the examiner is requested to provide medical opinions addressing the following:

a) Is at least as likely as not (50 percent probability or more) that the Veteran's medications for his service-connected Type II diabetes mellitus caused his current sleep apnea?

b) Is at least as likely as not (50 percent probability or more) that the Veteran's medications for his service-connected PTSD caused his current sleep apnea?

c) Is at least as likely as not (50 percent probability or more) that the Veteran's service-connected erectile dysfunction, to include the medications taken for this disability, caused his current sleep apnea?

d) Is at least as likely as not (50 percent probability or more) that the Veteran's weight gain from his service-connected Type II diabetes mellitus caused his current sleep apnea?

e) Is at least as likely as not (50 percent probability or more) that the Veteran's medications for his service-connected Type II diabetes mellitus aggravated (permanently worsened the underlying disorder beyond its normal progression) his current sleep apnea?

f) Is at least as likely as not (50 percent probability or more) that the Veteran's medications for his service-connected PTSD aggravated (permanently worsened the underlying disorder beyond its normal progression) his current sleep apnea?

g) Is at least as likely as not (50 percent probability or more) that the Veteran's service-connected erectile dysfunction, to include the medications taken for this disability, aggravated (permanently worsened the underlying disorder beyond its normal progression) his current sleep apnea?

h) Is at least as likely as not (50 percent probability or more) that the Veteran's weight gain from his service-connected Type II diabetes mellitus aggravated (permanently worsened the underlying disorder beyond its normal progression) his current sleep apnea?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the above action has been completed, readjudicate the Veteran's sleep apnea claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


